PER CURIAM.
We affirm each of the summary final judgments involved in these consolidated appeals, finding that no cause of action was sustained, nor, indeed, stated, as to any of the defendants below and that there are no genuine, material issues of fact.
We reverse the judgments awarding attorneys’ fees on behalf of appellees, Har-grave and Fowler. In each instance the award was based upon Section 57.105 Florida Statutes. The amended complaint was filed in January, 1978, five months prior to the effective date of that statute. We determine that the statute has no retroactive effect, for the reasons expressed in Tuggle v. Government Employees Insurance Company, 220 So.2d 355 (Fla.1969) which involved attorneys’ fees for services rendered in appellate proceedings. That rationale is equally applicable here.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
HERSEY and GLICKSTEIN, JJ., and WETHERINGTON, GERALD T., Associate Judge, concur.